                       Case 19-22704-MAM          Doc 32     Filed 10/10/19    Page 1 of 2




         ORDERED in the Southern District of Florida on October 10, 2019.




                                                               Mindy A. Mora, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

         In re:                                              Case No. 19-22704-MAM

         JEROME GOLDEN CENTER
         FOR BEHAVIORAL HEALTH LLC                           Chapter 11

                   Debtor.             /

                                   ORDER GRANTING DEBTOR’S
                             EMERGENCY MOTION TO DISMISS CHAPTER 11
                                         PROCEEDING

                  THIS CAUSE, having come before the Court on October 8, 2019 at 11:00 a.m. upon

         the Debtor’s Emergency Motion to Dismiss Chapter 11 Proceeding (DE 21), and the Court

         being fully advised in the premises, it is hereby

                  ORDERED as follows:

                  1.    For the reason stated on the record, the Debtor’s Motion is hereby GRANTED

                        and this case is dismissed.

                  2.    The debtor shall pay the United States Trustee the appropriate sum required

                                                         1
              Case 19-22704-MAM            Doc 32     Filed 10/10/19    Page 2 of 2



                pursuant to 28 U.S.C. section 1930(a)(6) within ten (10) days of the entry of

                this Order and simultaneously provide to the United States Trustee an

                appropriate affidavit indicating the cash disbursements for the relevant period

                since the period reported on the last debtor-in-possession report filed by the

                debtor.

        3.      The debtor shall pay the Bankruptcy Clerk of the Court any outstanding

                fees, costs and charges in connection with this case within ten (10) days of

                the entry of this Order.

        4.      All pending motions are denied as moot.

        5.      The Court shall retain jurisdiction to enforce the provisions of this Order.


                                                ###

 Submitted by:
 PHILIP B. HARRIS, P.A.
 Attorneys for Debtor
 685 Royal Palm Beach Blvd., Ste.
 205 Royal Palm Beach, FL 33411
 561-543-7963
 philip@philipbharris.com

Attorney Harris is directed to serve this order upon all interested parties and file a conforming
certificate of service.




                                                 2
